Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 06/07/2021.
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 has been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patented Case No. 9,667,679 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patented Case No. 9,667,679 B2 as detailed below by the examiner.  

Claim 1-20
Current Application
Claim 1-20
Patent Case No. 9,667,679 B2
Claim 1: A computing device, comprising: 
a tangible, non-transitory computer-readable medium comprising instructions; and one or more processors that execute the instructions such that the computing device is configured to:
receive, from a social-media server, a message indicating that a media playback system is associated with a first social-media account and that the media playback system is playing media content, 
based on the message, facilitate display of an indication of: the association between the media playback system and the first social-media account; and playback of the media content by the media playback system associated with the first social-media account.
Claim 1: A social-media computing system comprising:
a network interface; a processor; and
a non-transitory computer-readable medium storing instructions that when executed by the processor cause the social-media computing system to perform functions comprising:
receiving, from a first computing device via the network interface, a first message indicating that a media playback system 
determining, via the social-media computing system, that a second social-media account is subscribed to the media playback system corresponding to the first social-media account;
receiving, from the media playback system, a second message indicating that the media playback system corresponding to the first social-media account is playing particular media content in the zone; and
based on (i) determining that the second social-media account is subscribed to the media playback system corresponding to the first social-media account, and (ii) the received second message indicating that the media playback system corresponding to the first social-media account is playing the particular media content in the zone, causing a second computing device corresponding to the second social-media account to display an indication that the media playback system corresponding to the first social-media account is playing the particular media content in the zone, wherein causing the second computing device to display the indication comprises sending, to the second computing device, a third message indicating that the media playback system is playing the particular media content in the zone.



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patented Case No. 10,873,612 B2. 

Claim 1-20
Current Application
Claim 1-20
Patent Case No. 10,873,612 B2
Claim 1: A computing device, comprising: 
a tangible, non-transitory computer-readable medium comprising instructions; and one or more processors that execute the instructions such that the computing device is configured to:
receive, from a social-media server, a message indicating that a media playback system is associated with a first social-media account and that the media playback system is playing media content, wherein the computing device is associated with a second social-media account that is associated with the media playback system; and 
based on the message, facilitate display of an indication of: the association between the media playback system and the first social-media account; and playback of the media content by the media playback system associated with the first social-media account.
Claim 1: A method of operating a social-media computing system, the method comprising:
receiving, from a first computing device via a network interface, a first message indicating that a first media playback system corresponds to a first social-media account, wherein the first media playback system comprises a first playback device configured to play media content in a zone, and wherein the first computing device is distinct from the first playback device;
receiving, from the first media playback system, a second message indicating that the first media playback system is currently playing particular media content in the zone;
in response to receiving the second message from the first media playback system, sending a third message causing a second computing device to display an indication that the first media playback system is currently playing the particular media content in the zone, wherein the second computing device is associated with a second social-media account that is subscribed to the first media playback system, wherein the second social-media account is associated with media content preferences, and wherein the media content preferences indicate a positive preference for the particular media content;
determining, via the social-media computing system, the second social-media account is associated with the media content preferences; and
in response to determining the second social-media account is associated with the media content preferences, causing at least a second playback device of a second media playback system associated with the second social-media account to play the particular media content while the first media playback system is playing the particular media content.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 7-12, 14-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dion et al. (US 2012/0158531 A1).
Regarding claim 1, Dion discloses a computing device, comprising: 
a tangible, non-transitory computer-readable medium comprising instructions; and one or more processors that execute the instructions such that the computing device is configured to: 
receive, from a social-media server, a message indicating that a media playback system is associated with a first social-media account (fig. 26f, fig. 45, [0024], [0026], [0218]:  first feed may be provided from the at least one jukebox to the social networking system through the social networking interface of the entertainment system network. A second feed may be provided from the social networking system to a recognized user in the out-of-home location and/or to the at least one jukebox. The display may be further configured to list the message from the social networking site via the second feed.) and that the media playback system is playing media content (fig.26F: “Now Playing”, fig. 45, [0359]:  The first feed 4506 a includes information about the song being played), wherein the computing device is associated with a second social-media account that is associated with the media playback system (fig.45, [0307]-[0308]:  the end-user computers 4020 and/or client devices 4022 external from the location also may connect to the social networking system 4018. MyTouchTunes related services may be made available to users via social networking sites.  The feed is provided to other users (e.g. second user) register on the social network); and 
based on the message, facilitate display of an indication of: the association between the media playback system and the first social-media account (fig.45, [0024], [0349], [0358]:  feed providing data indicative of selected instances of media being or to be played back on the at least one jukebox.  The feed is provided to other users (e.g. second user) register on the social network); and 
playback of the media content by the media playback system associated with the first social-media account (fig.45, [0024], [0349], [0358]:  feed providing data indicative of selected instances of media being or to be played back on the at least one jukebox).

Regarding claim 2, Dion discloses the computing device of claim 1, wherein the tangible, non-transitory computer-readable medium further comprises instructions that are executable by the one or more processors such that the computing device is configured to facilitate registration of the computing device with the second social-media account that is associated with the media (claim 9-10; [0202], [0359]:  register users receives feed regarding media being played at a jukebox).

Regarding claim 3, Dion discloses the computing device of claim 1, wherein the tangible, non-transitory computer-readable medium further comprises instructions that are executable by the one or more processors such that the computing device is configured to facilitate display of the association between the media playback system and the second social-media account via the indication (fig.45, [0024], [0349], [0358]:  feed).

Regarding claim 4, Dion discloses the computing device of claim 1, wherein the tangible, non-transitory computer-readable medium further comprises instructions that are executable by the one or more processors such that the computing device is configured to authenticate with the social-media server by providing a sign-in credential corresponding with the second social-media account, an identifier of the media playback system, or both, to the social-media server (fig. 22, [0205]:  login to social network with user name. A user may enter an e-mail address in username area 2200 and a password in password area 2202).

Regarding claim 5, Dion discloses the computing device of claim 1, wherein the tangible, non-transitory computer-readable medium further comprises instructions that are executable by the one or more processors such that the computing device is configured to receive information identifying the media content being played by the media playback system  (fig. 45, [0350]:  The feed of information can be distributed by pulling data from an appropriate location (e.g. jukebox).  [0024]:  feed may be provided from the at least one jukebox to the social networking system through the social networking interface of the entertainment system network, with the first feed providing data indicative of selected instances of media being or to be played back on the at least one jukebox).

Regarding claim 7, Dion discloses the computing device of claim 1, wherein display of the indication comprises display of one or more of a graphic, text, a color, or characteristic indicative of the first social-media account being associated with the media playback system (fig.45, [0024], [0349], [0358]:  feed providing data indicative of selected instances of media being or to be played back on the at least one jukebox).

Regarding claims 8 and 14; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 10 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 11 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 4.



Regarding claim 20; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable Dion in view of Svendsen (US 2014/0122590 A1).
Regarding claim 6, Dion discloses the computing device of claim 1.

In an analogous art, Svendsen discloses the computing device of claim 1, wherein the message indicates other media content that the media playback system played prior to the media content (fig. 5A, [0058], [0063], [0097]-[0098]: play history indication 510) . 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Dion to comprise “wherein the message indicates other media content that the media playback system played prior to the media content” taught by Svendsen.
One of ordinary skilled in the art would have been motivated because it would have enabled to display play history information on a social network (Svendsen, [0066]-[0067).  

Regarding claims 13 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446